ORDER
The Disciplinary Review Board having filed a report with the Court recommending that TERRY L. SHAPIRO of NEWARK, who was admitted to the bar of this State in 1974, be suspended from the practice of law for a period of six months for the negligent misappropriation of client funds in the Crawford and Palmissano matters, in violation of RPC 1.15; for conduct involving deceit and misrepresentation in the Infusino/Gachko matter, in violation of RPC 8.4(c); and for conduct prejudicial to the administration of justice in the Bozeck/Sage matter, in violation of RPC 8.4(d);
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and TERRY L. SHAPIRO of NEWARK is suspended from the practice of law for a period of six months, effective December 1, 1994, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*88ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.